Citation Nr: 0028842	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  93-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1995 and August 1996, the Board remanded the issues 
above to the RO for additional development.  Other claims 
were fully adjudicated by the Board at these times and they 
are not before the VA at this time.  

In August 1996, one of the issues before the Board was 
entitlement to an increased evaluation in excess of 
10 percent for degenerative arthritis of the lumbar spine.  
An additional medical evaluation was performed.  Based on 
this medical evaluation the RO, in a January 2000 rating 
determination, granted the veteran an increased evaluation 
for degenerative arthritis of the lumbar spine with a history 
of muscle strain, now evaluated as 20 percent disabling.  The 
veteran has not disputed this determination.  Nevertheless, 
in light of the guidance supplied by the United States Court 
of Veterans Claims (Court) in AB v. Brown, 6 Vet. App. 35 
(1993), the Board will fully adjudicate the claim of 
entitlement to an increased evaluation for the service-
connected degenerative arthritis of the lumbar spine with a 
history of muscle strain (hereinafter referred to as the 
service-connected "back" disability).  The Board will 
proceed with the adjudication of the veteran's remaining 
claims.  

Finally, the Board notes that the most recent VA medical 
examination in December 1999 raises a question of whether the 
veteran has a thoracic spine disability incurred or 
aggravated in service.  Since this disability, if service 
connected, would be separately rated from the service 
connected lumbar spine disability, a claim for service 
connection for a thoracic spine disability is not 
"inextricably intertwined" with the claim for an increased 
rating for a lumbar spine disability.  The attention of the 
RO is invited to this matter for further action.


FINDINGS OF FACT

1.  The VA has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to his claims and all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The residuals of the service-connected headaches include 
a headache 1 to 2 times a week; the headaches are not 
prostrating in character.

3.  The residuals of the service-connected back disability 
include some degree of tightness in the mid-lumbar region.  
Degenerative changes in the lumbar spine and lumbosacral 
strain have been found.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tension headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.21, 4.24a, 
Diagnostic Code 8100 (1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected degenerative arthritis of the 
lumbar spine with a history of muscle strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292, 5293, and 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At his separation evaluation in May 1991, the veteran 
described his health as generally good.  He reported 
recurrent back pain and headaches.  At a VA examination dated 
December 1991, the veteran described headaches that could 
last anywhere from an hour or so to three days.  The use of 
over-the-counter medication for treatment of this condition 
was noted.  Regarding his back disability, the veteran 
indicated that he had back pain with heavy lifting.  He 
denied any radiation into the lower extremities.  Physical 
evaluation of the back was normal.  It was indicated the 
veteran may well have migraine symptomatology, but no 
significant findings at this time were found.  X-ray studies 
of the veteran's back in December 1991 revealed very 
"minimal" degenerative changes involving the anterior 
margins of L4 and L5.  

At a hearing held before a hearing officer at the RO in 
February 1993, the veteran described headaches on a weekly 
basis.  Difficulties with sleep were sometimes noted.  
Regarding his back disability, the veteran indicated that he 
has to be careful in the way he treats his back.  The lifting 
of any heavy objects will cause back pain.  When asked 
whether this condition had progressively become worse through 
the years, the veteran responded in the negative.  He also 
denied the use of medication for his back disability.

Outpatient treatment records were obtained by the RO in 
support of the veteran's claims.  These contain little 
reference is made to treatment of the veteran's service-
connected back or headache condition.

In September 1995, the Board remanded this case to the RO for 
additional development.  A general medical evaluation was 
performed in March 1996.  The veteran described his headaches 
as sometimes causing nausea and vomiting.  He noted that they 
occurred about once or twice a week.  Severe episodes 
occurred on average approximately 4 or 5 times a year.  The 
use of Tylenol to treat this condition was noted.  Physical 
evaluation of the back revealed some rounding of the thoracic 
region and some modest degree of lumbar lordosis.  No 
definite back spasm was noted.  The veteran did not give any 
evidence of particular stress on range of motion testing.  It 
was indicated the back problem resulting in lumbosacral 
strain could justifiably be the result of a history of 
repeated heavy lifting.  The minor hypertrophic changes at 
L3-4 were very likely incidental to this back problem.  

In August 1996, the Board again remanded this case once again 
to the RO for additional development.  At this time, the 
Board indicated that, for rating purposes, a distinction 
needed to be made between headaches associated with sinusitis 
and the tension headaches.  Regarding the back disability, 
the Board believed an evaluation pursuant to the Court's 
determination in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), was warranted.

In November 1996, the RO contacted the veteran and requested 
his help to secure all treatment records.  No specific 
response was received from the veteran regarding this request 
for information.  

In an April 1997 examination, the examiner noted that he had 
reviewed the veteran's claims folder but that no current 
X-ray studies were available.  At that time, the veteran 
indicated that he was unable to lift 30 to 40 pounds without 
"paying for it" 12 hours later, with increased back pain 
which could last 3 to 4 days.  Physical examination noted 
that the veteran was in no apparent distress and had no 
evidence of pain on changing position from sitting to 
standing or from standing to lying down and then standing 
again.  The veteran was able to walk with a normal gait and 
was able to heel and toe walk without significant difficulty.  
Normal range of motion was indicated.  Evidence of pain 
response at the end point of range of motion testing was 
noted.  

In a November 1997 addendum to the April 1997 medical report, 
it was indicated that X-ray studies revealed a fairly normal 
lordotic curvature with no evidence of spondylolysis or 
spondylolisthesis and fairly normal disc space height.  
Significant spondylosis in the facet joints at L5 - S1, a 
significant anterior ligamentous calcification at L3-4, and 
small calcifications at L3 and at L1-2 (adjacent to the disc 
space at that level) were noted.  

Regarding those questions posed by the Board in August 1996, 
the examiner replied that the abnormal configuration of his 
thoracic spine could produce excess fatigability but not 
incoordination.  It was indicated that the severity of these 
manifestations was moderate but this could affect the ability 
of the veteran to perform hard manual labor.  The examiner 
noted that it would appear that nonmanual labor, limiting 
lifting to not more than 25 pounds, would be within the 
veteran's capabilities.  The examiner noted that the veteran 
did have manifestations of pain without muscle atrophy or 
skin changes.  The range of motion of the thoracic spine was 
slight to moderately limited.  It was noted the veteran's 
degenerative changes in the lumbosacral spine could have an 
impact on his functional capacity and would decrease his 
ability to do heavy lifting.  

The examiner indicated that, from the record, it would appear 
that the thoracic spine condition had not been considered as 
service connected.  It was noted that if the veteran did have 
deformity and was subjected to the requirements of heavy 
lifting during his service career, this heavy lifting may 
have aggravated a preexisting condition in his thoracic spine 
and caused aggravation in that an increase in kyphosis could 
occur together with bony ankylosis.

The RO made an additional attempt to obtain records in 
support of the veteran's claims.  No additional pertinent 
medical records were found.  

In a December 1999 VA examination, the veteran described his 
current work as 70 percent sedentary (he used a special 
chair) with no lifting and reported that his back was not a 
problem at work.  He stated that he did not take pain 
medication for his back unless he has had one of his minor 
strains.  The veteran noted some restriction and stiffness of 
movement.  It was indicated that the service-connected 
disability involves muscles, but not nerves.  Weakened 
movement was expected only due to the onset of pain with 
certain movements or lifting.  Mild weakening due only to 
deconditioning was indicated.  It was stated that employment 
involving continued lifting of about 25 to 30 pounds, or 
working in unusual or strained positions, would be unsuitable 
for the veteran.  Pain was not visible on movement with the 
exception of the rotation of the trunk to the right.  No 
muscle atrophy was present.  No other objective 
manifestations of impairment were indicated.  

In an additional December 1999 VA examination, the veteran 
noted headaches which occur usually once a week and sometimes 
twice.  The veteran indicated that the onset of these 
headaches was gradual.  He described the pain as throbbing.  
It was noted that once or twice a year, if he tries to eat 
with a headache, he may vomit.  The veteran has not taken off 
work because of having a headache.  The veteran had not been 
seen by a doctor for his headache condition since the last VA 
examination.  

Regarding the veteran's nasal and sinus condition, the 
veteran's main complaint was that there was a sense of 
congestion in his nose and a sense of blockage.  Regarding 
the question posed by the Board, the examiner stated that it 
was generally impossible to differentiate between tension 
headaches and headaches due to sinus problems by both history 
and examination.  While it was noted the veteran may have had 
one or more sinus infections, testing had indicated no 
present evidence of any residual sinus disorder.  It was 
indicated that the headache problem was compatible with a 
diagnosis of tension headaches.

In written argument submitted in October 2000, the veteran's 
representative stated that he had no further argument or 
evidence to submit.

II.  Entitlement to an Increased Evaluation for the Veteran's 
Service-Connected Headache Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  "Tension headaches" are 
not specifically listed within the rating schedule.  Under 
38 C.F.R. § 4.20 (1999), when an unlisted condition is 
encountered, it will be permissible to rate the condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  In this case, the 
Board finds 38 C.F.R. § 4.12a, Diagnostic Code 8100 
(migraine) to be the appropriate diagnostic code with which 
to rate the veteran's service-connected disability.  The 
Board has considered all other diagnostic codes and finds 
Diagnostic Code 8100 to be the most appropriate code to 
evaluate the veteran's claim.

Under Diagnostic Code 8100, migraines with very frequently 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  With characteristic prostrating attacks 
occurring on an average once a month over the last several 
months, a 30 percent evaluation is warranted.  With 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months, a 10 percent evaluation is 
warranted.  With less frequent attacks, a noncompensable 
evaluation is warranted.

The residuals of the veteran's service-connected tension 
headaches include a headache 1 to 2 times a week.  Based on 
these findings and the evaluations and studies of the 
veteran's service-connected disability, the Board finds no 
basis to award a 30 percent evaluation for this disability 
under Diagnostic Code 8100.  In this regard, it is important 
to note that while the code for migraine headaches is the 
closest analogy to the veteran's service connected tension 
headaches, there are very significant differences between a 
"migraine" and the veteran's service-connected headaches.  
A migraine headache resulting in prostration is a far more 
disabling condition.  Accordingly, while the veteran may have 
a headache on average more than once a month over the last 
several months, this would not meet the standards of a 
migraine headache and, accordingly, would not warrant a 30 
percent evaluation under Diagnostic Code 8100.  

In evaluating this condition, the Board has reviewed in 
detail the VA examinations cited above.  In this regard, the 
Board must note that it has remanded this case on two 
separate occasions and the veteran's conditions have been 
evaluated repeatedly.  Based on a review of the record and VA 
examinations as a whole, the Board finds that these 
examinations, when taken as a whole, answer the questions 
that must be addressed by the VA regarding both issues before 
the Board at this time.  Consequently, the Board finds that 
the VA has fulfilled the duty to assist and finds no basis to 
return this matter for further development.  The VA 
evaluators have answered those questions posed by the Board 
in its remands.  Accordingly, the Board may proceed with the 
adjudication of the veteran's claims.

In evaluating this disability, the Board must also note that 
the veteran seeks almost no treatment for this disability.  
While the veteran seeks an increased evaluation for his 
service-connected headaches, he has also noted that has 
sought no treatment for this disability, has taken no time 
off of work because of this disability, and a series of VA 
examinations have failed to find the veteran's condition to 
be either moderately disabling, severely disabling, or 
productive of prostration.  The objective medical evidence of 
record would not support a finding of a 30 percent evaluation 
under Diagnostic Code 8100.  A detailed review of the medical 
evidence of record shows little treatment of the veteran's 
headaches.  Further, the veteran himself, in a series of 
statements provided to the VA over the last several years, 
makes little reference to the service-connected headache 
condition.

The subjective nature of the veteran's headaches makes 
evaluation of this condition difficult.  Furthermore, the 
veteran has also been provided a separate compensable 
evaluation for maxillary sinusitis under Code 6513, which 
also requires the presence of headaches.  However, the Board 
must find that to remand this case on a third occasion is 
unwarranted.  The diagnostic studies, outpatient treatment 
records, and the VA evaluations as a whole do not support a 
finding that the veteran is 30 percent disabled due to his 
service-connected tension headaches.  Accordingly, an 
increased evaluation is unwarranted.

III.  Entitlement to an Increased Evaluation for the 
Service-Connected Back Disability

The RO has evaluated the veteran's service-connected back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and 5295 (limitation of motion of 
the lumbar spine) (1999).  Arthritis, due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The RO has correctly evaluated the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5295, for 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion warrants a 
20 percent evaluation, and slight limitation of motion 
warrants a 10 percent disability evaluation.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(intervertebral disc syndrome) and 5295 (lumbosacral strain).  
Under Diagnostic Code 5293, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warrants a 40 percent 
evaluation.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent evaluation.  

Under Diagnostic Code 5295, severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.

In light of the evaluations cited above, the Board finds no 
evidence to support the conclusion that the veteran meets a 
40 percent evaluation for severe limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  VA evaluations have 
found the veteran's back range of motion to be essentially 
normal with pain upon heavy lifting.  Without taking into 
consideration the veteran's difficulties associated with pain 
in his back, the current evaluation of 20 percent is 
difficult to justify based on the objective medical evidence 
of record.  Simply stated, absent the assumption that the 
veteran's back pain causes significant functional impairment, 
there would not be a basis to support the conclusion that he 
suffers from moderate limitation of motion of the lumbar 
spine.

38 C.F.R. §§ 4.40 and 4.45 (1999), require the Board to 
consider pain, swelling, weakness and excess fatigability 
when demonstrating the appropriate evaluation for the 
veteran's disability.  In DeLuca, the Court held that all 
complaints of fatigue, pain, etc., shall be considered when 
put forth by the veteran.  DeLuca was the basis of the 
Board's last remand.  In this regard, the Board finds the 
most probative evidence of record are the conclusions reached 
by the VA by the examiners in December 1999, April 1997, and 
March 1996.  At these times, while difficulties were noted, 
no objective medical evidence was provided to support an 
increased evaluation in the service-connected back disability 
beyond 20 percent.  While an impairment of ability was noted, 
little objective evidence was cited.  The veteran himself has 
failed to dispute the current 20 percent evaluation for his 
service-connected back disability.  

The Board must point out that the regulatory provisions that 
address functional loss due to pain require that subjective 
complaints be objectively supported.  In this case, the 
objective findings do not support a determination that the 
veteran suffers from severe pain associated with his service-
connected disability.  The veteran's own testimony and 
statements would not support such a conclusion.  In this 
case, without consideration of both the veteran's complaints 
as well as the difficulties he appears to have with the 
thoracic spine, the 20 percent evaluation could not be 
justified.  The Board finds that the currently assigned 
rating fully compensates for the level of pain objectively 
supported on this record.  The veteran's own complaints and 
difficulties associated with this condition do not support a 
determination that he suffers from severe pain associated 
with his service-connected back disability.  

The Board finds no evidence to support a finding of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, or severe lumbosacral strain.  
Accordingly, an increased evaluation under Diagnostic 
Codes 5293 and 5295 cannot be justified.  The veteran's own 
statements support this determination.

While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant."  38 C.F.R. § 4.40 (1999).  See also 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  No medical 
record would support the conclusion that the veteran is in 
severe pain due to his service-connected back disability at 
any level beyond that contemplated by the schedule rating now 
in effect.  Accordingly, in light of these findings, the 
preponderance of the evidence is against a higher evaluation 
for the veteran's service-connected back disability.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1999) is raised by 
the record for either service connected disability.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  In light of 
the evaluations of the veteran's disabilities (which the 
Board finds to be highly probative in answering those 
questions posed by the Board) there is no evidence which the 
VA may consider as credible to indicate that the disabilities 
at issue impairs earning capacity by requiring frequent 
hospitalizations or because medication required for that 
disability interferes with employment.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

In deciding all of the veteran's claims, the Board has 
considered the Court's determination in Fenderson v. West, 12 
Vet App. 119, 126 (1999), and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
the finding of the current severity of the disorder.  In that 
decision, the Court also discussed the concept of "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it is 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id.  

In this case, the Board specifically finds that there is no 
evidence that supports the veteran's claims for a higher 
evaluation at different stages during the appeal period.  The 
most probative evidence supports the conclusion that there is 
no actual variant in the severity of his service-connected 
disabilities during the appeal period.  Accordingly, the 
Board does not find that the veteran's disability evaluations 
should be increased for any separate period based on the 
facts found during the appeal period in question.  The 
evidence of record from the day the veteran filed his claim 
to the present supports a conclusion that he is not entitled 
to increased evaluations during any time within the appeal.



ORDER

Entitlement to an increased evaluation for tension headaches 
is denied.

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine with a history of muscle strain 
is denied.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

